            Case 3:20-cv-02569-LB Document 1 Filed 04/14/20 Page 1 of 19




Adam S. Heder, CSB #270946
adamh@hbclawyers.com
Harris Berne Christensen LLP
15350 SW Sequoia Parkway
Portland, OR 97224
Telephone: 503-968-1475
Fax: 503-968-2003
   Of Attorneys for Plaintiff




                          IN THE UNITED STATES DISTRICT COURT

                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

PETER JOHNSON, individually and on                 Case No.
behalf of all others similarly situated,

                       Plaintiff,
                                                   CLASS ACTION COMPLAINT
       v.
                                                   JURY TRIAL DEMANDED
MAKER ECOSYSTEM GROWTH
HOLDINGS, INC., a foreign corporation;
MAKER ECOSYSTEM GROWTH
FOUNDATION, a foreign corporation; and
DAI FOUNDATION, a foreign corporation;

                       Defendants.



       Lead Plaintiff, Peter Johnson, individually and on behalf of all others similarly situated, by

his undersigned attorney, alleges the Defendants, three affiliated foreign companies that

collectively operate, run, and manage the Maker Ecosystem, a cryptocurrency platform (the three

entities, detailed more below, are collectively referred to herein as “Defendant” or “The Maker

Foundation”). Lead Plaintiff’s allegations herein are based upon personal knowledge as to himself

and his own acts, and upon information and belief as to all other matters based on the investigation

conducted by and through Plaintiff’s attorney, which included, among others things, a review of


1 – Complaint
            Case 3:20-cv-02569-LB Document 1 Filed 04/14/20 Page 2 of 19




press releases, media reports, interviews, and other publicly disclosed reports and information

about Defendant. Lead Plaintiff believes that substantial additional evidentiary support will exist

for the allegations set forth herein, after a reasonable opportunity for discovery.

                                    SUMMARY OF ACTION

       1.       This is a class action lawsuit against The Maker Foundation. Despite representing

that it manages a decentralized, open, digital currency platform that boasts overcollateralized (and

therefore secure) currency and has certain measures in place to prevent significant investor loss,

The Maker Foundation in fact has promoted a system that it maintains primary control and

ownership over while actively misrepresenting to investors in its platform (or collateralized debt

position holders, CDP Holders) the risks associated with it. The Maker Foundation has developed

and now actively promotes the use of its digital currency, DAI, which it claims is more secure and

stable than others because DAI are “over”-collateralized by other digital currency. Should the

value of that collateral drop, The Maker Foundation assures its investors, then that triggers a

liquidation event wherein the investor’s collateral is auctioned off to pay off the outstanding DAI

plus a modest, 13% liquidation penalty. Otherwise, however, a CDP Holder gets back the balance

of their collateral. But on March 12, 2020 – what is now known as “Black Thursday” – the value

of Ethereum, or ETH (a digital currency that is the primary collateral for DAI) dropped

dramatically, triggering mass liquidation events for CDP Holders. But instead of triggering actual

auctions that would have resulted in minimal, or at least mitigated, losses for its investors, The

Maker Foundation’s protocol instead triggered “pseudo auctions.” During a 36-hour period

spanning March 12-13, The Maker Foundation’s protocol allowed two bots to continuously

operate, buying up the liquidated CDP’s collateral in lots of 50 ETH for zero-dollar bids. In other

words, CDP Holders, despite being promised that auction and over-collateralization policies in




2 – Complaint
            Case 3:20-cv-02569-LB Document 1 Filed 04/14/20 Page 3 of 19




place would mitigate against dramatic drops in the value of collateral, instead lost 100% of the

collateral they invested with The Maker Foundation. CDP Holders lost $8.325 million during this

time of liquidation, which currently is worth over $11 million.

       2.       While misrepresenting to CDP Holders the actual risks they faced, The Maker

Foundation neglected its responsibilities to its investors by either fostering or, at the very least,

allowing the conditions that led to Black Thursday, all after actively soliciting millions of dollars

of investment into its ecosystem.

       3.       The Lead Plaintiff files this complaint in order to compensate victims of The Maker

Foundation’s neglect and malfeasance that directly created the conditions leading to the $0 bid

vulnerability that took place on Black Thursday.

                                            PARTIES

       4.       Lead Plaintiff Peter Johnson is an individual who at all times mentioned, was and

is a resident of Denver, Colorado. Mr. Johnson was an early investor in ETH (dating back to

March 2017) and actively participated in The Maker Foundation’s software offerings; was among

a handful of early Maker adopters and evangelists; became a CDP Holder himself in November

2018; and was entirely liquidated on Black Thursday when a singular bot bid on and won all of

his remaining collateral for zero dollars. Mr. Johnson had 1713.7 ETH collateral locked up in a

CDP with a liquidation price of $121.49 (worth $208,000 at the time of liquidation). Had the zero-

bid auctions not occurred and had Maker made fair compensation on its 13% penalty, Mr. Johnson

would have lost no less than 348 ETH of collateral (worth at least $42,000 at the time of the

liquidation, or $54,600 today).

       5.       The Maker Foundation is a foreign company (organized and operating under the

laws of the Cayman Islands), with its primary place of business in California.




3 – Complaint
              Case 3:20-cv-02569-LB Document 1 Filed 04/14/20 Page 4 of 19




        6.       Maker Ecosystem Growth Foundation is a foreign company (organized and

operating under the laws of the Cayman Islands), with its primary place of business in California.

On information and belief, Maker Ecosystem Growth Foundation is an affiliate of The Maker

Foundation and overlaps in the management, operation, and development of the Maker Protocol

(defined below) and its related ecosystem.

        7.       The DAI Foundation is a foreign company (organized and operating under the laws

of Denmark), with its primary place of business in Denmark. On information and belief, the DAI

Foundation is an affiliate of The Maker Foundation and overlaps in the management, operation,

and development of the Maker Protocol and its related ecosystem.

        8.       The Maker Foundation, Maker Ecosystem Growth Foundation, and the DAI

Foundation are agents of each other and in all respects relevant to the allegations herein, act on

each other’s behalf and jointly manage all material operations with respect to the management of

the Maker Protocol and its related platform and ecosystem for the trading and mining of DAI.

Each entity is collectively referred to herein as “Defendant” or “The Maker Foundation.”

                                  JURISDICTION AND VENUE

        9.       This Complaint is filed, and these proceedings are instituted, to recover damages

and to obtain other relief that the Lead Plaintiff and others similarly situated have sustained due to

Defendant’s misrepresentations and negligent maintenance of its cryptocurrency platform. The

Lead Plaintiff brings common-law California state-law claims.

        10.      The Court has subject matter jurisdiction over this case because there is diversity

of citizenship among the parties, and the amount in controversy, exclusive of costs and interests,

exceeds $75,000.00. Accordingly, pursuant to 28 U.S.C. § 1332, the Court has subject matter

jurisdiction over this case.




4 – Complaint
              Case 3:20-cv-02569-LB Document 1 Filed 04/14/20 Page 5 of 19




        11.      This Court has both general personal jurisdiction and specific personal jurisdiction

over Defendant. As to general personal jurisdiction, Defendant has expressly represented that it

does business out of San Francisco and Santa Cruz, California. Indeed, Defendant has expressly

advertised that its headquarters are located 575 Market St. San Francisco, California 94105.

Defendant’s key officers and employees, including but not limited to the COO, the operations

manager, and the head of marketing are based in and work out of either San Francisco or San

Mateo counties in California. Accordingly, Defendant conducts a significant, if not majority, of

its business throughout the state. Further, given that Defendant’s marketing, including its head of

marketing, is based in California, Defendant’s specific acts of deception and misrepresentation and

neglect, described more specifically below, occurred in California where Defendant operates.

        12.      Venue is proper in this case because, pursuant to 28 U.S.C. § 1391, this venue is

where “a substantial part of the events or omissions giving rise to the claim occurred.”

                                INTRADISTRICT ASSIGNMENT

        13.      Pursuant to Civil L.R. 3-2(c), this action occurred in San Francisco County,

California and should be assigned to the San Francisco Division.

                                    FACTUAL ALLEGATIONS

   I.         The Maker Protocol is a platform for collateralizing digital assets and “minting”
              and transacting in DAI – a unique cryptocurrency.

        14.      The Maker Foundation is an organization that has developed a digital currency,

DAI, and more importantly the protocol and various applications necessary for minting,

collateralizing, and transacting the DAI. That protocol is called The Maker Protocol.

        15.      At its core, the Maker Protocol involves the collateralization of digital assets (such

as cryptocurrencies like ETH) in order to create a “stable coin”—DAI—which is a “decentralized,

unbiased, collateral-backed cryptocurrency soft-pegged to the US Dollar.”



5 – Complaint
                Case 3:20-cv-02569-LB Document 1 Filed 04/14/20 Page 6 of 19




          16.      DAI is a store of value, a medium of exchange, a unit of account and a standard of

deferred payment. And in practice, DAI is meant to be exchanged digitally between peers in

exchange for other digital assets or services, just like US Dollars may be exchanged for goods and

services.

   II.          The Maker Foundation boasts that it has created a decentralized
                cryptocurrency, which means that its currency (the DAI) is governed by its
                holders, not a central bank or other centralized financial institution.

          17.      Among other things, The Maker Foundation created the Maker Decentralized

Autonomous Organization (or MakerDAO), which enables holders of its governance token, MKR,

to manage the MakerDAO organization “[t]hrough a system of scientific governance involving

Executive Voting and Governance Polling . . . to ensure its stability, transparency, and efficiency.”

MKR are available to any willing buyers on any open markets that transact digital currency.

          18.      The Maker Foundation has boasted that it, together with the “global Maker

community,” is working “to bootstrap decentralized governance of the project and drive it toward

complete decentralization.”

          19.      In other words, MakerDAO is the governing body that sets all of the rules and

regulations of the Maker platform, specifically the collateral debt position (or “CDP”) terms.

Those rules are “codified” as the Maker Protocol. If you transact in DAI, the rules of that currency

are governed by MakerDAO (through the Maker Protocol). And because MakerDAO is comprised

of MKR holders – which can be literally anyone or any entity – then MakerDAO, and therefore

the governance of the Maker Protocol, is theoretically an open, decentralized, democratic platform.

As discussed below, however, the truth is more complex than what The Maker Foundation has

represented.

   III.         DAI is characterized by its collateralization, which The Maker Foundation has
                represented as a way to ensure the security of DAI-facilitated transactions.



6 – Complaint
               Case 3:20-cv-02569-LB Document 1 Filed 04/14/20 Page 7 of 19




         20.      An important distinguishing characteristic of DAI is that it must be collateralized

by another digital currency, primarily by ETH. An individual or entity wishing to transact in or

otherwise procure DAI can either trade ETH (or other Ethereum tokens) directly for DAI through

Maker’s “Oasis” portal, purchase DAI with USD via cryptocurrency exchanges such as Coinbase,

or create a collateralized debt position (CDP), thereby becoming a CDP Holder. That person

wishing to procure DAI through a CDP may purchase $10,000 of ETH from an exchange, deposit

that ETH into a CDP contract as collateral, from which that person is then able to borrow against

their collateralized debt position by withdrawing DAI. How much ETH a person may leverage

into DAI, however, is subject to the Maker Protocol’s “liquidation ratio.” The Maker Protocol’s

Liquidation Ratio is 150% of collateral to debt. Failure to maintain that ratio results in a

“liquidation,” described in more detail below.

         21.      By way of illustration: If an individual deposits $150 worth of ETH into a CDP,

then, in order to maintain the 150% collateral-to-debt ratio, that same individual may borrow

against that ETH only $100 worth of DAI. But of course, the value of ETH is dynamic and so, if

the value of the ETH drops by 50% (thereby cutting the value of the person’s $150 worth of ETH

to $75 worth of ETH), then suddenly that person’s $100 worth of outstanding DAI is under-

collateralized, and a liquidation event is triggered.

         22.      As explained more below, the collateralization of the DAI, and this collateral-to-

debt ratio, is crucial to the events at issue in this case and ultimately what led to a whole class of

CDP Holders becoming liquidated. The $0 bid vulnerability that two bots took advantage of for

36 hours straight caused these CDP Holders to lose 100% of their initial investment, losing

millions of dollars of value and investment.

   IV.         The Maker Foundation touted its strict collateralization requirements as a way
               to ensure the security of DAI-centered transactions and as a way of mitigating
               investor risk.


7 – Complaint
               Case 3:20-cv-02569-LB Document 1 Filed 04/14/20 Page 8 of 19




         23.      As noted, when the value of the collateral supporting a cache of DAI drops below

the 150% described above, that automatically triggers a liquidation event.

         24.      The Maker Protocol utilizes a price-feed mechanism called “oracles”—price feeds

provided by third parties and programs. These oracles monitor the price of ETH and thereby

inform the Maker Protocol at large whether a given CDP Holder’s DAI becomes

undercollateralized. As soon as it does, liquidation is supposed to occur. And when liquidation

happens, the CDP Holder’s collateral—the ETH deposited into the CDP—is auctioned off to settle

the debt with the Maker Protocol, with the balance of the ETH being returned to the CDP Holder.

         25.      Significantly, The Maker Foundation and other third-party user interfaces

repeatedly advertised and represented to CDP Holders users that, because their CDPs would be

significantly overcollateralized, liquidation events would only result in a 13% liquidation penalty

applied against the drawn DAI amount, after which the remaining collateral would be returned to

the user.

         26.      The Maker Foundation stated on its official Collateralized Debt Position Portal that

“[i]f your CDP becomes liquidated, then there is a 13% liquidation penalty that will be subtracted

when the locked collateral is sold.”

         27.      To illustrate: A CDP Holder may have $1,000.00 in ETH collateralizing $500 in

DAI. The price of ETH suddenly drops, however, bringing the value of the ETH to $700. That

triggers a liquidation event, wherein the CDP Holder’s ETH (valued at $700) is auctioned. The

highest bidder, in this scenario, pays $700 for the ETH. That $700 is, in turn, used to first pay off

the $500 in debt (i.e., the DAI), PLUS there is a 13% liquidation penalty. The CDP Holder gets

to keep whatever remaining ETH there is (in this case, there would likely be some small amount

of ETH leftover once The Maker Foundation is paid for the debt plus the 13% penalty fee).

    V.         Yet, despite The Maker Foundation’s many assurances of security,


8 – Complaint
             Case 3:20-cv-02569-LB Document 1 Filed 04/14/20 Page 9 of 19



             transparency, and decentralization, the events of March 12, 2020, or “Black
             Thursday,” lead to massive investor losses.

       28.      In the early morning hours of March 12, 2020, the price of ETH dipped significantly

and rapidly, dropping from over $190 the day before to a low of below $90 within several hours.

       29.      From 1:00 am Pacific Time to 5:00 am Pacific Time, ETH dipped from

approximately $171 to under $130—a change of -23.5%.

       30.      As this significant dip accelerated, the Maker Protocol triggered liquidations for

CDP that went below the requisite collateral-to-debt ratio of 150%.

       31.      Several issues affected the normal liquidation process, however.

       32.      First, the Maker Protocol’s utilized oracles—again, price feeds provided by third

parties and programs—failed to maintain accurate and updated prices, resulting in price reporting

at levels much higher than the actual spot price of ETH.

       33.      Second, the crashing price caused extraordinarily high traffic on the Ethereum

blockchain as parties attempted to transfer or sell their digital assets; the Ethereum network

therefore experienced significant congestion and bottlenecking which slowed transactions by

orders of magnitude. To push transactions through in a timely manner, therefore, parties were

forced to spend upwards of ten times more than their usual transaction fees.

       34.      Third, and most disastrously, the Maker Protocol's lone process of CDP liquidation

failed. Instead of automatically liquidating ETH held as collateral in CDPs through liquid markets

and subtracting the 13% liquidation fee, the Maker Protocol had established a system of auctions

whereby CDPs that had fallen below the requisite 150% collateral-to-debt ratio would have their

ETH sold in lots of 50 to bidders participating on the Maker Protocol. The Maker Foundation

severely limited who could participate as “Keepers” in those auctions however, restricting them to

coded algorithms – often referred to as "bots" – which could programmatically patrol distressed



9 – Complaint
           Case 3:20-cv-02569-LB Document 1 Filed 04/14/20 Page 10 of 19




CDPs, trigger liquidation, and then bid on the remaining collateral. Keepers are “persons” who

run these liquidation-specific “bots” on the Maker Protocol. In theory, such auctions would result

in multiple Keepers operating bots making bids on the liquidated collateral, encouraging the best

price to prevail. But during the flash crash of March 12 and 13 and its resultant network

congestion, only four Keepers (running multiple bots) were active. The Maker Foundation

operated one of the four Keeper bots, which immediately ran into technical issues and wasn’t able

to operate. The majority of the other Keeper bots quickly ran out of DAI liquidity and were frozen

out of bidding for several hours. This left only two bots participating in all the remaining bids.

Those two remaining bots, however, were programmed to increase their paid transaction fees

according to the relative network congestion and were able to successfully place numerous $0 bids

on liquidated ETH collateral; these two successful Keeper bots made opening bids of $0.00 on

multiple auctions and, because they were the lone bidders on separate CDP auctions, won hundreds

of auctions at no cost.

         35.      In other words, in contrast with Defendant’s representations that in the event of

liquidation there would be only a 13% penalty applied against the drawn DAI amount (with a

return of all remaining collateral), CDP owners lost 100% of their collateral. Their investments

became, in an instant, nothing.

         36.      At least one researcher concluded that, out of 3,994 liquidation transactions, 1,462

of them (36.6%) were realized with a 100 percent discount, and cumulative losses from these zero-

dollar auctions amounted to $8.325 million.

   VI.         The Maker Foundation’s own neglect and malfeasance led to the events of Black
               Thursday, which could have and should have been avoided.

         37.      The Maker Foundation envisioned this very scenario in its December 2017

whitepaper when it noted that “[a] number of unforeseen events could potentially occur” related



10 – Complaint
          Case 3:20-cv-02569-LB Document 1 Filed 04/14/20 Page 11 of 19




to “[p]ricing errors, irrationality and unforeseen events,” noting that “[t]he Maker community will

need to incentivize a sufficiently large capital pool to act as Keepers of the market in order to

maximize rationality and market efficiency and allow the Dai supply to grow at a steady pace

without major market shocks.”

       38.      Despite that foresight over two years prior, The Maker Foundation did little or

nothing to sufficiently incentivize the creation and maintenance of adequate Keepers.

       39.      Worse, The Maker Foundation allowed for highly suspicious changes to the Maker

Protocol; specifically during the coding process, the Maker Protocol was adjusted multiple times

from an auction window of three hours down to one hour (June 26, 2019), and then from one hour

down to only ten minutes (October 1, 2019), allowing for even less fair market bidding.

       40.      With that change in place, Keepers which placed $0.00 bids on ETH collateral were

uncontested and therefore successful due to high network congestion and the difficulty of having

transactions mined. In short, the newly abbreviated window prevented anyone but specifically

programmed, bespoke Keeper bots, from participating in a meaningful auction, thereby ensuring

that these Keepers (owners of these custom bots) earned a windfall from the auctions and the CDP

holders were left with nothing.

       41.      Further, The Maker Foundation tightly controls the process of programming and

deploying a Keeper bot, which had produced the only model code to program and deploy a bot,

leading to an unacceptably low number of Keepers patrolling the liquidation auctions.

   VII.      The Maker Foundation had, however, expressly advertised its services as being
             immune from the exact type of threats presented by the zero-bid auctions.

       42.      On or around July 26, 2019, The Maker Foundation partnered with Coinbase—the

United States’ premiere cryptocurrency and digital asset exchange—to launch a tutorial for users

called the “Dai Advanced Task.”



11 – Complaint
          Case 3:20-cv-02569-LB Document 1 Filed 04/14/20 Page 12 of 19




       43.     In the Dai Advanced Task, Coinbase users were gifted .01 ETH (roughly $2.00 at

the time) and taught how to generate Dai by opening a CDP with Maker through The Maker

Foundation’s CDP Portal.

       44.     In a single weekend, the Dai Advanced Task took CDP generation from 9,000

CDPs in the previous 11 months to “over 10,000 CDPs” opened in one weekend.

       45.     With that unprecedented burst in user activity and training from the Dai Advanced

Task, the Maker Protocol never informed CDP Holders that the entirety of the CDPs could be

forfeited. Rather, in all materials presented to CDP creators, The Maker Foundation and other

third-party user interfaces informed users that, because their CDPs would be significantly

overcollateralized, liquidation events would only result in a 13% liquidation penalty applied

against the drawn DAI amount, after which the remaining collateral would be returned to the user.

       46.     Worse, The Maker Foundation prioritized and covered its own losses before those

of the Lead Plaintiff and other similarly situated CDP Holders. Mere days after Black Thursday,

The Maker Foundation began the process of minting and auctioning off new MKR to cover debts

that were undercollateralized as a result of the zero-dollar exploit, a process which undeniably

inured to the benefit of MKR holders.

       47.     In summary, The Maker Foundation developed and maintained a system that

ensured its interests were protected (and in fact enhanced) before any of its investors. While CDP

Holders lost millions of dollars in investment, The Maker Foundation enhanced and lined its own

pockets with liquidation penalties and collateral auctions.

   VIII. Remarkably, in fact, The Maker Foundation has acknowledged that it failed to
         properly message the risks of holding CDP, that it was aware of those risks
         (despite its public representations), and that its messaging was flat-out wrong
         and misleading.




12 – Complaint
            Case 3:20-cv-02569-LB Document 1 Filed 04/14/20 Page 13 of 19




         48.      In their March 24, 2020 Governance and Risk meeting, Maker Foundation

members—led by Richard Brown, Maker Foundation’s Head of Core Community—addressed

Black Thursday specifically, and admitted that they had not messaged the risks to CDP Holders

that liquidation of CDPs could result in a total loss of collateral (rather than the 13% liquidation

penalty).

         49.      The call participants—some named, others anonymous—also opined that Black

Thursday, and specifically the zero-dollar bid exploit, was the result of nefarious actors who had

extensive, highly intelligent knowledge of the Maker Protocol, suggesting that the Keeper

programmers were intimately familiar with and associated with the broader Maker community.

         50.      Several call members dismissed concerns with the Protocol, failure to message

risks, and the perceived negligence on the part of The Maker Foundation, but did note that the

philosophy and the optics of Black Thursday weren’t “fantastic,” and that compensating effected

CDP Holders wouldn’t be “that big of a deal” given the relatively low amount of damages at stake.

   IX.         Further, despite its proclamation of an open, decentralized platform, The Maker
               Foundation still manages the Maker Protocol, maintains every financial
               incentive to attract more CDP Holders (and their capital), and continues to “run
               the show.”

         51.      From its inception, every material application, component, and feature of the Maker

Protocol has been designed and controlled by The Maker Foundation.

         52.      In its December 2017 White Paper, The Maker Foundation admitted its crucial and

central role in the Maker Protocol, stating that

         The Maker Team plays a major role in the development and governance of the
         Maker Platform in its early days: budgeting for expenses, hiring new developers,
         seeking partnerships and institutional users, and interfacing with regulators and
         other key external stakeholders. Should the Maker Team fail in some capacity—
         for legal reasons, or due to internal problems with management—the future of
         Maker could be at risk without a proper backup plan.

         53.      Beginning in 2016, The Maker Foundation began selling the Maker Protocol


13 – Complaint
           Case 3:20-cv-02569-LB Document 1 Filed 04/14/20 Page 14 of 19




governance token MKR through its forum and in private deals, and later through sell orders on

third party exchanges as well as its own.

       54.     Among other features, the MKR token promises to reward MKR holders, who are

effectively paid the interest from CDPs and a portion of liquidation fees collected.

       55.     Since its formation, The Maker Foundation has solicited and received investment

from multiple entities since its formation, including 1confirmation, Polychain Capital, Andreesen

Horowitz, Distributed Capital Partners, Scanate, FBG Capital, Wyre Capital, Walden Bridge

Capital.

       56.     In a statement made in 2017 and published on the social media website Reddit,

Rune Christensen—CEO of The Maker Foundation—stated that “we sold about 25% [of MKR]

and gave about 20% as salary.”

       57.     In December 2019 sold 5.5% of the MKR token supply to Dragonfly Capital

Partners and Paradigm for $27.5 million, still leaving at least a plurality, if not a majority, of MKR

in the hands of The Maker Foundation and its agents and employees.

       58.     Despite those sales, and on information and belief, The Maker Foundation—

whether as an entity or together with its officers, employees, and members—still owns and controls

a majority of the MKR Tokens.

       59.     And as explained above and as further evidence of this, The Maker Foundation

prioritized and covered its own losses before those of the Lead Plaintiff and other similarly situated

CDP Holders. Mere days after Black Thursday, The Maker Foundation began the process of

minting and auctioning off new MKR to cover debts that were undercollateralized as a result of

the zero-dollar exploit, a process which undeniably inured to the benefit of MKR holders.

                               CLASS ACTION ALLEGATIONS




14 – Complaint
          Case 3:20-cv-02569-LB Document 1 Filed 04/14/20 Page 15 of 19




       60.     Lead Plaintiff brings this action as a class action pursuant to rules 23(a) and

23(b)(3) of the Federal Rules of Civil Procedure on behalf of the following Class of persons:

               All persons or entities who held CDP on any Maker-run exchanges that
               were forced to liquidate their ETH and received zero compensation at
               auction.

       61.     The members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of Class members is unknown to Lead Plaintiff at this time

and can only be ascertained through appropriate discovery, Lead Plaintiff believes there are over

one thousand of members in the proposed Class.

       62.     The Class is readily ascertainable and identifiable via the blockchain itself. In fact,

each and every CDP that was opened can be determined with perfect precision through the same

blockchain.

       63.     Lead Plaintiff will fairly and adequately protect the interest of the Class because

Lead Plaintiff’s claims are typical and representative of the claims of all members of the Class.

Lead Plaintiff suffered injury in fact when he lost no less than 348 ETH of collateral (worth at least

$42,000 at the time of the liquidation, or $54,600 today).

       64.     Lead Plaintiff’s claims are typical of the claims of all Class members, as all

members of the Class are similarly affected by the events of “Black Thursday,” only the amount

of loss distinguishing each.

       65.     There are no unique defenses that may be asserted against Lead Plaintiff

individually, as distinguished from the other members of the Class, and the relief sought is

common to the Class. Lead Plaintiff is typical of other members of the Class, does not have any

interest that is in conflict with or is antagonistic to the interests of the members of the Class, and

has no conflict with any other members of the Class.

       66.     Lead Plaintiff has retained competent counsel to represent him and the Class.


15 – Complaint
          Case 3:20-cv-02569-LB Document 1 Filed 04/14/20 Page 16 of 19




       67.      Questions of law and fact common to the Class that predominate over any questions

that may affect only individual members of the Class, include but are not limited to:

             a. Whether Defendant misrepresented, intentionally or negligently, the consequences

                of a liquidation event on one of its exchanges;

             b. Whether Defendant misrepresented, intentionally or negligently, its own interest or

                involvement in the Keepers and therefore, its own interest in the liquidation events;

             c. Whether Defendant’s conduct was negligent

             d. The type and measure of damages suffered by Lead Plaintiff and the Class.

       68.      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy since joinder of all Class members is impracticable. Furthermore,

as the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for Class members to redress individually the

wrongs done to them. In the absence of a class action, Defendant will retain the benefits of its

wrongful conduct.

                                  FIRST CLAIM FOR RELIEF

                                            Negligence

       69.      Lead Plaintiff, on behalf of himself and all others similarly situated, realleges and

incorporates herein by reference each and every allegation contained in the preceding paragraphs

of this Complaint.

       70.      Defendant has a duty to CDP Holders to manage the Maker Protocol and its

platform both as it has advertised and also in a reasonable, prudent, non-negligent manner.




16 – Complaint
          Case 3:20-cv-02569-LB Document 1 Filed 04/14/20 Page 17 of 19




        71.     By failing to prevent and/or actively allowing the events of the $0 bid exploit to

continue for 36 hours straight during Black Thursday, as outlined in Paragraphs 37-41 above,

Defendant breached that duty.

        72.     Defendant’s breach of that duty, again as outlined in Paragraphs 37-41 above, was

the direct cause of Lead Plaintiff’s losses as described above.

        73.     And as described above, Lead Plaintiff was injured and lost money in the amounts

described above in Paragraph 4. The Class was injured and lost money in an amount to be proven

at trial but not less than $8.325 million.

                                 SECOND CLAIM FOR RELIEF

                                  Intentional Misrepresentation

        74.     Lead Plaintiff, on behalf of himself and all others similarly situated, realleges and

incorporates herein by reference each and every allegation contained in the preceding paragraphs

of this Complaint.

        75.     Defendant misrepresented the nature of how liquidations would work, how

liquidation penalties would work, and how liquidation auctions would work.

        76.     Defendant’s misrepresentations were knowingly false. Defendant was aware of the

problems that existed within the Maker Protocol and the potential for exploitation. Despite that,

it continued to misrepresent the risks associated with a liquidation event. Further, it did so in a

way that minimized its own losses. Defendant’s subsequent statements regarding Black Thursday

further confirm that it fully knew and understood the risks associated with liquidation events but

actively misrepresented those risks nonetheless.




17 – Complaint
          Case 3:20-cv-02569-LB Document 1 Filed 04/14/20 Page 18 of 19




       77.     Lead Plaintiff relied on Defendant’s representations when he purchased CDP,

having been falsely assured that his purchases were subject to little risk and that, even in the event

of liquidation, he would have the protection of a legitimate, bona-fide auction.

       78.     As a result of Defendant’s misrepresentations, Lead Plaintiff was injured and lost

money in the amounts described above in paragraphs 4. The Class was injured and lost money in

an amount to be proven at trial but not less than $8.325 million.

       79.     Defendant’s behavior was intentional and fraudulent. Defendant intentionally

misrepresented the risks associated with CDP ownership. Lead Plaintiff and the Class are, as a

result, entitled to punitive damages in an amount to be proven at trial, but not less than $20 million.

                                 THIRD CLAIM FOR RELIEF

                                   Negligent Misrepresentation

       80.     In the alternative, Lead Plaintiff, on behalf of himself and all others similarly

situated, realleges and incorporates herein by reference each and every allegation contained in the

preceding paragraphs of this Complaint and allege this claim for negligent misrepresentation.

       81.     Defendant misrepresented the nature of how liquidations would work, how

liquidation penalties would work, and how liquidation auctions would work.

       82.     Defendant could not have had any reasonable ground for believing the foregoing

representations were true. The events of Black Thursday immediately exposed numerous defects

within the Maker Protocol, whether those were intentional or simply negligent. Thus, Defendant

could not have reasonably stress-tested or otherwise concluded that its representations regarding

auction events were immune from the zero-bid auctions that occurred en masse on Black Thursday.

misrepresentations were knowingly false. Indeed, Defendant was aware of the problems that




18 – Complaint
          Case 3:20-cv-02569-LB Document 1 Filed 04/14/20 Page 19 of 19




existed within the Maker Protocol and the potential for exploitation, as outlined in Paragraphs 37-

50.

       83.      Lead Plaintiff relied on Defendant’s representations when he purchased CDP,

having been falsely assured that his purchases were subject to little risk and that, even in the event

of liquidation, he would have the protection of a legitimate, bona-fide auction.

       84.      As a result of Defendant’s misrepresentations, Lead Plaintiff was injured and lost

money in the amounts described above in paragraphs 4. The Class was injured and lost money in

an amount to be proven at trial but not less than $8.325 million.

       WHEREFORE, Plaintiff prays that the Court grant it the following relief against

Defendant:

       A. As to the First Claim for Relief, Negligence, damages in an amount to be proven at trial

             but not less than $8.325 million.

       B. As to the Second Claim for Relief, Intentional Misrepresentation, damages in an

             amount to be proven at trial but not less than $8.325 million, plus punitive damages in

             an amount not less than $20 million.

       C. As to the Third Claim for Relief, Negligent Misrepresentation, damages in an amount

             to be proven at trial but not less than $8.325 million.

       D. As to all causes of action, pre- and post-judgment interest;

       E. Costs; and

       F. Any other relief available at law or equity.


DATED April 14, 2020.                            HARRIS BERNE CHRISTENSEN LLP

                                                 By:      s/ Adam S. Heder
                                                       Adam S. Heder, CSB #270946
                                                       Of Attorneys for Lead Plaintiff



19 – Complaint
